                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                AMARILLO DIVISION


 FRANCISCO ESPINOZA,                            §
                                                §
        Plaintiff,                              §
                                                §
 v.                                             §    2:19-CV-0158-M-BR
                                                §
 LORIE DAVIS, et al.,                           §
                                                §
        Defendants.                             §


                ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

       After making an independent review of the pleadings, files, and records in this case, and

the May 13, 2021 Findings, Conclusions, and Recommendation of the Magistrate Judge, the court

concludes the Magistrate Judge’s Findings and Conclusions are correct. The recommendation of

the Magistrate Judge is accepted, and the civil rights lawsuit filed by plaintiff Francisco Espinoza

is dismissed.

       SO ORDERED this 8th day of June, 2021.
